—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 28, 1996, convicting him of assault in the first degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred by instructing the jury with regard to (1) an “admission” he allegedly made, and (2) an attorney’s right to prepare his witnesses, are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, where, as here, the defendant’s admission did not establish the act charged, the court was required to instruct the jury that it constituted circumstantial evidence of guilt (see, People v Sanchez, 61 NY2d 1022), and it properly did so. Further, where the defense counsel argued in summation that the prosecutor improperly coached his witnesses to “clean * * * up” problematic information in a police report, it was proper for the court to instruct the jury that there is nothing wrong with a prosecutor speaking to his or her witnesses before trial (see, People v Fountain, 170 AD2d 414).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.